Citation Nr: 1802189	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  In a pre-hearing conference, the Veteran and his representative amended the issue to be as stated above.  In addition, the Veteran requested that the issue of hypertension not be considered on a direct basis, or as secondary to herbicide exposure, coronary artery disease (CAD), or ischemic heart disease (IHD).  As such, the Board will only consider the issue of hypertension as secondary to PTSD.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

Regretting further delay, the Board finds additional development is necessary before adjudicating the Veteran's claim.    

The Veteran underwent a VA examination in April 2014 for his hypertension.  The examiner reviewed the claims file and performed an in-person examination.  She also noted the Veteran's hypertension diagnosis from 1985.  In her medical opinion, the examiner concluded the Veteran's hypertension was not caused or related to his CAD or IHD because those conditions were diagnosed after the Veteran's diagnosis of hypertension. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner's opinion only addressed the theory of secondary service connection in relation to the Veteran's CAD and IHD.  Additionally, the opinion was conclusory and failed to adequately explain why a later diagnosis of CAD or IHD would not aggravate the existing hypertension.  As such the opinion is inadequate. 

Furthermore, in light of the Veteran's amended claim to consider only whether his hypertension is secondary to his service-connected PTSD, the Board finds a remand is warranted for a new medical opinion to determine whether the Veteran's hypertension is caused, aggravated, or otherwise related to the Veteran's service-connected PTSD with persistent depressive disorder and dysthymic disorder. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Refer the claims file to a physician with sufficient experience and expertise to render the requested opinion.  Upon a review of the record, the physician should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD, with persistent depression and dysthymic disorder, caused or aggravated beyond its natural progression the Veteran's hypertension.  The physician should conduct another examination of the Veteran only if he finds it necessary.   

In proffering the opinion, the examiner should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other development determined to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




